Arnold, Deputy Attorney General,
You have asked us to advise you as to the proper method of calculating the proportion of the salary of a school teacher which is to be paid by the state where the teacher is receiving less than the basic minimum and earned increments prescribed by the School Code.
In answering your inquiry, we shall consider only the question of what payments the state must make under the circumstances outlined. We are not here concerned with the propriety of the arrangement existing between the teacher and the school district under which the teacher’s salary is so fixed.
For purposes of illustration and discussion, we shall consider the question in terms of the law applicable to an elementary school teacher in a school district of the third class which has a true valuation of between $50,000 and $100,000 per teacher. The principles involved in our determination will be equally applicable to other classes of teachers and districts.
*166The relevant statutory provisions are all contained in section 1210 of the School Code of May 18,1911, P. L. 309, as amended by the Acts of July 10,1919, P. L. 910, April 28,1921, P. L. 328, and May 23,1923, P. L. 328.
Paragraph six of the section (24 PS § 1169) prescribes the minimum salaries of teachers in districts of the third class as follows:
“Elementary teachers, and elementary principals who devote less than one-half of their time to supervision and administration, minimum annual salary one thousand dollars ($1000), minimum annual increment one hundred dollars ($100), minimum number of increments four (4); . . .”
Paragraph nineteen of the same section (24 PS § 1180) requires the Commonwealth to contribute to school districts of the third class having a true valuation of between $50,000 and $100,000 per teacher “sixty per centum (60%) of the annual minimum salary prescribed herein for elementary teachers in such district.”
The same paragraph contains the following proviso:
“. . . Provided, That where any member of the teaching or supervisory staff receives less salary than the minimum salary prescribed by the foregoing salary schedule for the class of district in which he is teaching, there shall be paid to the district a corresponding per centum of the salary paid to such person: ...”
Your question would arise, for example, in a case where an elementary school teacher, in her fifth year of service in a school district of the third class, is receiving a salary of $1100 instead of the $1400 which she would receive if the schedule above quoted were adhered to. In order to cover all possible situations, we shall also consider the effect of such a teacher’s receiving only $900, that is, less than the basic minimum for elementary teachers in the district.
We fail to find any ground for using any different basis for the state’s contributions in such cases than in any other. In our Informal Opinion No. 81, dated February 8, 1932, addressed to the State Treasurer, we ruled that the clear directions of the proviso above quoted from section 1210 of the School Code must be observed, and that the Commonwealth is required to contribute to the salaries of teachers who are paid less than the mínimums fixed by the act, as well as to others. In school districts such as-we have been discussing, the legislature has directed that the Commonwealth shall contribute toward the salary of each teacher an amount equal to sixty per cent, of the basic or annual minimum salary prescribed for elementary teachers. If a teacher receives less than this basic minimum, the Commonwealth is to contribute sixty per cent, of the actual salary. Nothing in the law would warrant any administrative officer in varying this percentage because the teacher is receiving less than the prescribed salary. The legislature has, by the proviso referred to, expressly directed contributions at the same rate in such cases.
Therefore, we conclude, and advise you, that the fact that a teacher is receiving a salary less than the amount fixed by the School Code cannot change the basis upon which the Commonwealth must contribute to such teacher’s salary. If she is receiving an amount equal to or greater than the annual or basic minimum prescribed for elementary teachers in her district, the state’s contributtons toward her salary will be sixty per cent, of that minimum. If she is receiving less than that minimum, the state’s contribution will be sixty per cent, of the actual salary.
As noted earlier in this opinion, the figures and percentages we have used have been based on the situation which we chose as an illustration. For the figures and percentages applicable to other classes of teachers and districts reference must be made to the provisions of section 1210 of the School Code covering those classes. Prom C. P. Addams, Harrisburg, Pa.